      Case 2:16-cr-00631-DAK-PMW Document 276 Filed 08/29/19 Page 1 of 5



______________________________________________________________________________

                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,

                       Plaintiff,                           MEMORANDUM DECISION
                                                                AND ORDER
vs.
                                                               Case No. 2:16CR631DAK
AARON MICHAEL SHAMO,
                                                                 Judge Dale A. Kimball
                       Defendant.



       This matter is before the court on Defendant Aaron Michael Shamo’s Motion for a Mistrial

and Supplement [Docket No. 272]. Under Rule 26.3 of the Federal Rules of Criminal Procedure,

“[b]efore ordering a mistrial, the court must give each defendant and the government an

opportunity to comment on the propriety of the order, to state whether that party consents or

objects, and to suggest alternatives.” Fed. R. Crim. P. 26.3. The government has filed a

memorandum in opposition to Defendant’s Motion for a Mistrial. Therefore, the court considers

the matter fully briefed.

       “The Supreme Court has held that ‘courts of juristic may discharge a jury from giving any

verdict, whenever, in their opinion, taking all the circumstances into consideration, there is a

manifest necessity for the act or the ends of public justice would otherwise be defeated.’” United

States v. Taylor, 605 F.2d 1177, 1178 (10th Cir. 1979) (citation omitted). “The Supreme Court

has refused to adopt a mechanistic formula for the presence of manifest necessity, and has

repeatedly reiterated that trial judges must be accorded broad discretion to declare a mistrial.”
     Case 2:16-cr-00631-DAK-PMW Document 276 Filed 08/29/19 Page 2 of 5



Walk v. Edmondson, 472 F.3d 1227, 1236 (10th Cir. 2007). Although the Federal Rules of

Criminal Procedure offer little guidance on when a judge should grant a mistrial, “the district court

has discretion to grant a mistrial only when a defendant’s right to a fair and impartial trial has been

impaired.” United States v. Meridyth, 364 F.3d 1181, 1183 (10th Cir. 2004).

       In this case, in relation to a pretrial motion in limine, the court and counsel discussed the

parameters for evidence regarding Pharma-Master customers, other than R.K., who were

unavailable to be interviewed by case agents because they were dead. The court and counsel

recognized that the government needed to prove that certain customers alleged in the Indictment

were actual people who received product. However, the government agreed that it would not tie

the deaths of these Pharma-Master customers to Defendant and not mention that their deaths were

from drug overdoses. Defendant asks the court to declare a mistrial and discharge the jury based

on Agent Virginia Keys’ testimony regarding customer deaths, Agent Keys’ alleged crying on the

stand, customer G.K.’s family’s presence in the courtroom, counsel’s reference to the family

presence, the family’s alleged crying during testimony, the government’s assistance to the

customers’ families who wanted to attend trial, and Luke Paz’s Statement in Advance of Plea

referencing Pharma-Master customer deaths.

       Agent Keys’ testimony did not violate the court’s order or the parties’ agreement. The

court and counsel agreed that agents could testify that the customers were unavailable because they

were dead–the agents just could not tie the death to Defendant and could not say the death was a

drug overdose. Agent Keys never testified that G.K.’s death was an drug overdose. In addition,

counsel for the United States clarified with Agent Keys that Defendant was not charged with

G.K.’s death, he was only being referenced as one of Defendant’s customers. With respect to the


                                                   2
     Case 2:16-cr-00631-DAK-PMW Document 276 Filed 08/29/19 Page 3 of 5



other customers, Agent Keys only testified that the customer identified was a real person.

Moreover, the jury will be generally instructed that they are not to be concerned with anything that

is not charged. The testimony did not unduly prejudice Defendant. The United States had the right

to explain why the agent did not speak directly to the customer alleged in the Indictment. There is

probative value in the investigative techniques used by the agents. The United States needs to

prove that the charges have been thoroughly and competently investigated.

       Out of an abundance of caution, the United States offered to give a curative instruction but

Defendant declined the inclusion of such an instruction, claiming that it would only draw more

attention to the problem. “Where evidence is later ruled inadmissible, a cautionary instruction is

ordinarily sufficient to cure any alleged prejudice to the defendant and declaring a mistrial is only

appropriate where a cautionary instruction is unlikely to cure the prejudicial effect of an error.”

United States v. Peveto, 881 F.2d 844, 859 (10th Cir. 1989). In this instance, the court does not

believe the curative instruction is necessary. Agent Keys’ testimony was not contrary to the court’s

prior rulings, was not more prejudicial than probative, and is not grounds for a mistrial.1

       As to the presence of G.K.’s family in the courtroom, customers’ families had a right to

attend the trial like any member of the public. Trials are public proceedings. They also had a right

to be present under the Crime Victim’s Rights Act, 18 U.S.C. § 3771. Whether the victim

coordinator at the U.S. Attorney’s office assisted some of the families in being able to attend is

irrelevant. The victim coordinator is only trying to comply with the Crime Victims’ Rights Act.

Counsel’s reference to G.K.’s family’s presence in the courtroom was not unfairly prejudicial. It


       1
          The jury also heard testimony about R.K.’s roommate G.L.’s death, but the questions
about his death were asked by defense counsel. Although he was also a Pharma-Master
customer, the evidence regarding his death is not the subject of Defendant’s concerns.

                                                   3
      Case 2:16-cr-00631-DAK-PMW Document 276 Filed 08/29/19 Page 4 of 5



merely confirmed that they were the family members the agent spoke with in her investigation.

Counsel was not acting in bad faith and acknowledging the family was inconsequential given that

Agent Keys clarified that Defendant was not charged with the death of G.K., he was mentioned

only because he was one of Defendant’s customers. Furthermore, the alleged crying by G.K.’s

family in the gallery and Agent Keys while she was testifying were not so significant that they

were a breach of the court’s decorum standards. In fact, the United States’ counsel and members

of the court’s staff did not notice the alleged crying. However, witnesses and spectators are only

human and occasionally they show emotion. All of Defendant’s witnesses cried on the stand more

visibly and noticeably than Agent Keys or the families in the gallery. Defendant can receive a fair

trial without perfectly whitewashing the facts and circumstances surrounding the investigation and

the consequences of the drug distribution. None of these courtroom decorum issues rise to the

level of justifying a mistrial.

        With respect to Luke Paz’s Statement in Advance of Plea referencing customer deaths, the

United States agreed to redact that portion of the exhibit before it is given to the jury. The number

of deaths was previously redacted. However, the entire paragraph will now be redacted before the

exhibit is given to the jury. The United states did not question Paz about or publish this portion of

his plea agreement to the jury during trial. Accordingly, this exhibit does not form the basis for a

mistrial.

        “[M]otions for mistrial . . . call for an examination of the prejudicial impact of an error or

errors when viewed in the context of the entire case.” United States v. Gabaldon, 91 F.3d 91, 94

(10th Cir. 1996). The court does not believe that any of Defendant’s alleged grounds for mistrial

constitute errors. However, even if they did, the court does not believe that in the context of the


                                                   4
     Case 2:16-cr-00631-DAK-PMW Document 276 Filed 08/29/19 Page 5 of 5



entire trial any of them individually or all of them cumulatively create a prejudicial impact against

Defendant. Therefore, the court concludes that Defendant has failed to demonstrate any grounds

for a mistrial. Accordingly, Defendant’s Motion for a Mistrial [Docket No. 265] is DENIED.

       DATED this 29th day of August, 2019.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge




                                                  5
